            Case 1:20-cv-10537-GAO Document 11 Filed 03/05/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

DAVID GIROUX, Derivatively on Behalf
of ACER THERAPEUTICS, INC.,

                     Plaintiff,                    Lead Case No. 1:20-cv-10537

       v.                                          Hon. George A. O’Toole, Jr.

JASON AMELLO, STEVE ASELAGE,
HUBERT BIRNER, JOHN M. DUNN,
MICHELLE GRIFFIN, LUC MARENGERE,
HARRY PALMIN, and CHRIS SCHELLING,

                      Defendants,

       and

ACER THERAPEUTICS, INC.,

                      Nominal Defendant.


       NOTICE OF NON-OPPOSITION TO PLAINTIFF’S UNOPPOSED MOTION
         FOR PRELIMINARY APPROVAL OF SETTLEMENT, APPROVAL
            OF NOTICE PLAN, AND SETTING OF FAIRNESS HEARING

       Plaintiff David Giroux (“Plaintiff” or “Giroux”) respectfully submits this Notice of Non-

Opposition to Plaintiff’s previously filed Motion for Preliminary Approval of Settlement,

Approval of Notice Plan to Class Members; and Setting of a final Fairness Hearing (the

“Preliminary Approval Motion”) (ECF No. 8), as follows:

                On December 31, 2020, (i) Giroux and other Acer Therapeutics, Inc. (“Acer”)

stockholders who filed similar cases in other courts (together, “Plaintiffs”) 1; (ii) Nominal

Defendant Acer; and (iii) individual defendants Jason Amello, Steve Aselage, Hubert Birner, John



   1
     See also In re Acer Therapeutics, Inc. Derivative Litigation, Lead Case No. 1:19-cv-01505-
MN (D. Del.), and King v. Schelling, et al., Case No. 1:20-cv-04779-GHW (S.D.N.Y.).


                                               1
         Case 1:20-cv-10537-GAO Document 11 Filed 03/05/21 Page 2 of 4




M. Dunn, Michelle Griffin, Luc Marengere, Harry Palmin, and Chris Schelling (the “Individual

Defendants” and together with Acer, the “Defendants”) entered into a Stipulation of Settlement

(the “Stipulation”), through which the parties intended to resolve this and other related stockholder

derivative actions.

               On January 21, 2021, Plaintiff filed the Motion for Preliminary Approval.

               As of today, no party or non-party has filed any opposition to the Preliminary

Approval Motion. Moreover, Plaintiff is not aware of any intended opposition either to the

Stipulation or to the Preliminary Approval Motion

               Plaintiff respectfully submits that, in addition to the reasons set forth in his

Preliminary Approval Motion papers (ECF Nos. 8-10), the absence of any objection or opposition

to the Preliminary Approval Motion further supports that the Court should grant the relief

requested therein. E.g., Lincoln Adventures LLC v. Certain Underwriters at Lloyd’s, Civil Action

No. 08-00235 (CCC), 2019 U.S. Dist. LEXIS 171917, at *21 (D.N.J. Oct. 3, 2019) (“No settlement

class members objected to the terms of the settlement . . . . Such lack of any objections strongly

supports approval.” (internal citations and quotations omitted)).

               Based on the foregoing, Plaintiff respectfully requests that the Court grant the

Preliminary Approval Motion, and enter the accompanying Preliminary Approval Order (ECF No.

10-4), which will provide: (i) preliminary approval of the Settlement; (ii) approval of the form and

manner of giving notice to Current Acer Stockholders of the Settlement; and (iii) a hearing date

and time to consider final approval of the Settlement and related matters.

Dated: March 5, 2021                                 Respectfully Submitted,

                                                      /s/ Shannon L. Hopkins     s
                                                      Shannon L. Hopkins
                                                      LEVI & KORSINSKY LLP
                                                      1111 Summer Street, Suite 403



                                                 2
Case 1:20-cv-10537-GAO Document 11 Filed 03/05/21 Page 3 of 4




                                  Stamford, Connecticut 06905
                                  (203) 992-4523
                                  shopkins@zlk.com

                                  BRAGAR EAGEL & SQUIRE, P.C.
                                  W. Scott Holleman
                                  Garam Choe
                                  810 Seventh Avenue, Suite 620
                                  New York, NY 10019
                                  Tel: (646) 860-9449

                                  Counsel for Plaintiff




                              3
         Case 1:20-cv-10537-GAO Document 11 Filed 03/05/21 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I, Shannon L. Hopkins, certify that this document filed through the ECF system will be

sent electronically to the registered participants as identified on the Notice of Electronic Filing and

paper copies will be sent to those indicated as non-registered participants on March 5, 2021.


Dated: March 5, 2021                                  /s/Shannon L. Hopkins
                                                      Shannon L. Hopkins




                                                  4
